DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending in this office action and presented for examination.  Claims 9, 13-14, 17, and 19-23 are newly amended via the response received May 4, 2022. 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
In the abstract as amended on May 4, 2022, line 6, “enter a halted” may have been intended to be “enter a halted mode”. 
In the abstract as amended on May 4, 2022, fourth-to-last line, “is physical separated” may have been intended to be “is physically separated”. 

The title of the invention is not descriptive, as exception handlers being different from (and therefore separate from) executing program code was widespread before the effective filing date of the application.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that this request for a change to the title is for the purpose of facilitating indexing, classifying, and searching, and not to limit the scope of the claims. Examiner recommends the title: “SYSTEM AND METHOD FOR PHYSICALLY SEPARATING, ACROSS DIFFERENT PROCESSING UNITS, SOFTWARE FOR HANDLING EXCEPTION CAUSING EVENTS FROM EXECUTING PROGRAM CODE”.

Drawings
The drawings are objected to because:
Figure 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song) (US 6003129) in view of Smith (US 20170315816 A1) in view of Collard et al. (Collard) (US 20070168646 A1).
Consider claim 1, Song discloses a system (col. 15, line 49, multiprocessor system 100)  comprising: a first processing unit to execute program code (col. 16, line 24, vector processor 206; col. 5, line 12, instructions); and a second processing unit (col. 16, line 26, control processor 204); the first processing unit being responsive to at least one exception causing event to enter a halted mode where the first processing unit stops execution of the program code and issues a trigger event (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); the second processing unit being responsive to the trigger event to execute an exception handling routine (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner); the second processing unit being arranged on completion of the exception handling routine to cause the first processing unit to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail that, during the aforementioned exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine, Smith discloses, during an exception handling routine, accessing state information in order to modify the state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation that, during the exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine.
However, the combination thus far does not disclose the first processing unit having the control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit.
On the other hand, Collard discloses a first processing unit having a control interface mapped to memory address space of a second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication. 

Consider claim 2, the overall combination entails the state information of the first processing unit comprises content of a set of registers of the first processing unit used to store data processed by the first processing unit when executing the program code (Smith, [0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).

Consider claim 3, the overall combination entails the control interface provides a set of storage elements mapped to the memory address space of the second processing unit to provide direct mapped access to the set of registers by the second processing unit (Collard, [0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).

Consider claim 4, the overall combination entails the state information of the first processing unit comprises data stored in at least a portion of memory address space of the first processing unit (Smith, [0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).

Consider claim 5, the overall combination entails said at least a portion of the memory address space of the first processing unit forms a secondary address space of the second processing unit (Collard, [0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).

Consider claim 6, the overall combination entails the control interface provides a block of storage elements mapped to the memory address space of the second processing unit, each storage element in the block being directly mapped to a corresponding memory location within said at least a portion of the memory address space of the first processing unit (Smith, [0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109); Collard, [0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).

Consider claim 15, the overall combination entails the first processing unit is an application processing unit and the program code is application program code (Song, col. 16, line 24, vector processor 206; col. 5, line 12, instructions; col. 8, lines 44-45, applications programs), and the second processing unit is a control processing unit (col. 16, line 26, control processor 204).

Consider claim 16, the overall combination entails the first processing unit and the second processing unit are provided by separate processor cores (Song, col. 16, line 24, vector processor 206; col. 16, line 26, control processor 204).

Consider claim 17, the overall combination entails the first processing unit and the second processing unit have separate cache structures for at least a subset of cache levels within the system (Song, col. 13, lines 51-58, in one embodiment, the cache subsystem 208 includes 1 Kbyte of instruction storage and 1 Kbyte of data storage for the control processor 204, 1 Kbyte of instruction storage and 4 Kbyte of data storage for the vector processor 206, and a shared 16 Kbyte of integrated instruction and data cache ROM for both the control processor 204 and the vector processor 206.)

Consider claim 20, the overall combination entails the second processing unit is one of: a targeted processing unit to which the trigger event is issued; and a processing unit amongst several processing units that are capable of responding to the trigger event (Song, col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916).

Consider claim 21, Song discloses a first processing unit (col. 16, line 24, vector processor 206) comprising: execution circuitry (col. 5, lines 6-7, instruction execution data path 506) to execute program code (col. 5, line 12, instructions); the first execution circuitry being responsive to at least one exception causing event to enter a halted mode where the execution circuitry stops execution of the program code and issues a trigger event (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); the second processing unit is executing an exception handling routine in response to the trigger event (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner); the execution circuitry being arranged, when the second processing unit has completed the exception handling routine, to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail that, during the aforementioned exception handling routine, the second processing unit is enabled to access and modify state information of the first processing unit as required by the exception handling routine, Smith discloses, during an exception handling routine, accessing and modifying state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation that, during the exception handling routine, a control interface is arranged to be accessible to the second processing unit to enable the second processing unit to access and modify state information of the first processing unit as required by the exception handling routine.
However, the combination thus far does not disclose the first processing unit having the control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit.
On the other hand, Collard discloses a first processing unit having a control interface mapped to memory address space of a second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication.

Consider claim 22, Song discloses a second processing unit (col. 16, line 26, control processor 204) comprising: execution circuitry (col. 4, line 40, ALU, for example) to execute an exception handling routine in response to a trigger event  (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner) issued by a first processing unit, the trigger event indicating that the first processing unit has entered a halted mode where execution of program code by the first processing unit has been halted (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); and the execution circuitry being arranged on completion of the exception handling routine to cause the first processing unit to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail the execution circuitry being arranged to access the state information of the first processing unit via the control interface in order to modify the state information as required by the exception handling routine, Smith discloses accessing state information in order to modify the state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein execution circuitry of a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation of the execution circuitry being arranged to access the state information of the first processing unit via the control interface in order to modify the state information as required by the exception handling routine.
However, the combination thus far does not disclose a communication interface via which the execution circuitry is arranged to access a control interface of the first processing unit whilst executing the exception handling routine, the control interface being mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit.
On the other hand, Collard discloses a communication interface via which execution circuitry is arranged to access a control interface of a first processing unit, the control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication. Note that Collard’s teaching above, when applied to the combination of Song and Smith wherein the execution circuitry accesses state information of the first processing unit whilst executing an exception handling routine, results in the overall claim limitation of a communication interface via which the execution circuitry is arranged to access a control interface of the first processing unit whilst executing the exception handling routine, the control interface being mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit.

Consider claim 23, Song discloses a method of handling at least one exception causing event (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner) in a system (col. 15, line 49, multiprocessor system 100) having a first processing unit to execute program code (col. 16, line 24, vector processor 206; col. 5, line 12, instructions), and a second processing unit (col. 16, line 26, control processor 204), comprising: responsive to at least one exception causing event within the first processing unit, causing the first processing unit to enter a halted mode where the first processing unit stops execution of the program code, and issues a trigger event (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); causing the second processing unit to be responsive to the trigger event to execute an exception handling routine (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner); on completion of the exception handling routine by the second processing unit, causing the first processing unit to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail that, during the aforementioned exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine, Smith discloses, during an exception handling routine, accessing state information in order to modify the state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation that, during the exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine.
However, the combination thus far does not disclose providing the first processing unit with a control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit.
On the other hand, Collard discloses a first processing unit having a control interface mapped to memory address space of a second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, and Collard as applied to claim 6 above, and further in view of Virajpet et al. (Virajpet) (US 6480948 B1).
Consider claim 7, the combination thus far does not disclose the control interface comprises configurable mapping storage to identify the direct mapping between the storage elements in the block of storage elements and the corresponding memory locations within said at least a portion of the memory address space of the first processing unit.
On the other hand, Virajpet discloses configurable mapping storage (col. 2, line 54, configurable memory map).
Virajpet’s teaching increases flexibility, via its configurability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Virajpet with the combination of Song, Smith, and Collard in order to increase flexibility. Alternatively, this modification merely entails applying a known technique (mapping storage being configurable) to a known device (method, or product) (the combination of Song, Smith, and Collard) ready for improvement (the combination of Song, Smith, and Collard, which entails mapping but not configurable mapping) to yield predictable results (the combination of Song, Smith, and Collard, with configurable mapping storage), which is an example of rationale that may support a conclusion of obviousness as per MPEP 2143. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, and Collard as applied to claim 1 above, and further in view of Sugai et al. (Sugai) (JP2010015364) (cited in the IDS received 2/19/2021).
Consider claim 8, the combination thus far does not entail the control interface comprises configurable exception event identifying storage to identify which exception causing events, when encountered during execution of the program code by the first processing unit, are to cause the first processing unit to enter the halted mode and issue the trigger event.
On the other hand, Sugai discloses a control interface comprises configurable exception event identifying storage to identify which exception causing events, when encountered during execution of program code by a first processing unit, are to cause the first processing unit to enter a halted mode and issue a trigger event ([0036], [0043]).
Sugai’s teaching increases efficiency (Sugai, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sugai with the combination of Song, Smith, and Collard in order to increase efficiency. Alternatively, this modification merely entails use of known technique (Sugai’s teaching cited above) to improve similar devices (methods, or products) (the combination of Song, Smith, and Collard, which is likewise directed to offloading exception processing) in the same way (via use of Sugai’s teaching cited above, to perform an analogous function). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, Collard, and Sugai as applied to claim 8 above, and further in view of Applicant Admitted Prior Art (AAPA).
Consider claim 9, the combination thus far entails the configurable exception event identifying storage is configured to identify that the first processing unit is to enter the halted mode and issue the trigger event whenever an exception causing event occurs (Song, col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916; Sugai, [0036], [0043]).
However, the combination thus far does not disclose an exception causing event that would require the first processing unit transitioning to a specified exception level were the exception causing event to be handled by the first processing unit.
On the other hand, AAPA discloses an exception causing event that would require the first processing unit transitioning to a specified exception level were the exception causing event to be handled by the first processing unit (AAPA, page 4, lines 20-22, the normal approach where the first processing unit itself would execute the required exception handling routine, having first transitioned to a higher level of software execution privilege if required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA with the combination of Song, Smith, Collard, and Sugai, as this modification merely entails combining prior art elements (the combination of Song, Smith, Collard, and Sugai, as explained above, and AAPA’s teaching of transitioning to a higher level of software execution privilege if required to handle exceptions)  according to known methods (AAPA’s teaching of transitioning to a higher level of software execution privilege if required to handle exceptions) to yield predictable results (the combination of Song, Smith, Collard, and Sugai, wherein an exception that is handled by the second processing unit is an exception that would require the first processing unit transitioning to a specified exception level were the exception causing event to be handled by the first processing unit.

Claims 10-11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, and Collard as applied to claim 1 above, and further in view of Farrell et al. (Farrell) (US 20130007751 A1).
Consider claim 10, the combination thus far does not entail the first processing unit is arranged to remain at its current exception level when entering the halted mode, and the second processing unit is arranged to execute the exception handling routine at a chosen exception level.
On the other hand, Farrell discloses a first processing unit is arranged to remain at its current exception level when offloading a task, and a second processing unit is arranged to execute the task at a chosen exception level ([0010], lines 2-11, facilitate a user level application executing in a first processing unit to enqueue work or task(s) safely for a second processing unit without performing any ring transition. For example, in one embodiment of the invention, the first processing unit executes one or more user level applications, where each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application without performing any ring transition in one embodiment of the invention; note that the chosen exception level is that which the second processing unit executes the task in).
Farrell’s teaching does not open a security hole (Farrell, [0012], line 6, the CPU does not open a security hole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrell with the combination of Song, Smith, and Collard in order to prevent the opening of a security hole. Note that Farrell’s teaching that a first processing unit is arranged to remain at its current exception level when offloading a task, and a second processing unit is arranged to execute the task at a chosen exception level, when applied to the combination of Song, Smith, and Collard, wherein a first processing unit offloads an exception handling routine when entering a halted mode, results in the overall claim limitation. 

Consider claim 11, Farrell further discloses exception levels higher than the current exception level of the first processing unit ([0002], Figure 1, Ring 2, Ring 1, Ring 0). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Farrell to the previously explained combination of Song, Smith, Collard, and Farrell, such that the chosen exception level is in particular an exception level higher than the current exception level of the first processing unit, so that the second processing unit has increased capabilities of execution (from being in the higher exception level). Alternatively, this modification would have been “obvious to try”, as the modification entails choosing form a finite number of identified, predictable solutions (number of exception levels), with a reasonable expectation of success (implementation of privilege levels was well-known and widespread at the time of the effective filing date of the claimed invention, and thus would be implemented with a reasonable expectation of success). 

Consider claim 13, the combination thus far does not entail a third processing unit having a further control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the third processing unit; the third processing unit being responsive to at least one exception causing event in the same way as the first processing unit, and hence to enter the halted mode where the third processing unit stops execution and issues the trigger event; the trigger event comprising information enabling the second processing unit to determine whether the trigger event was issued by the first processing unit or the third processing unit, and thus determine which of the first and third processing units to access when executing the exception handling routine.
On the other hand, Farrell discloses a third processing unit offloading a task and issuing a trigger event, the trigger event comprising information enabling a second processing unit to determine whether the trigger event was issued by a first processing unit or the third processing unit ([0018]-[0019]).
Farrell’s teaching increases performance (via the use of a third processing unit) while limiting associated costs (via the second processing unit of Farrell being shared between the first and third processing units) relative to having a separate second processing unit for each of the first and third processing units.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrell with the combination of Song, Smith, and Collard, in order to increase performance while limiting associated costs. Note that Farrell’s teaching as cited above, when applied to the overall combination of Song, Smith, and Collard, which, as described, entails a first processing unit having a control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit; the first processing unit being responsive to at least one exception causing event to enter the halted mode where the first processing unit stops execution and issues the trigger event; and the second processing unit accessing the first processing unit when executing the exception handling routine, results in the overall claimed limitation. 

Consider claim 19, the combination thus far does not entail at least one of the first processing unit and the second processing unit is constrained to only operate at a single exception level.
On the other hand, Farrell discloses at least one of a first processing unit and a second processing unit is constrained to only operate at a single exception level ([0010], lines 2-11, facilitate a user level application executing in a first processing unit to enqueue work or task(s) safely for a second processing unit without performing any ring transition. For example, in one embodiment of the invention, the first processing unit executes one or more user level applications, where each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application without performing any ring transition in one embodiment of the invention).
Farrell’s teaching does not open a security hole (Farrell, [0012], line 6, the CPU does not open a security hole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrell with the combination of Song, Smith, and Collard in order to prevent the opening of a security hole. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, and Collard as applied to claim 1 above, and further in view of Mitsugi et al. (Mitsugi) (US 20130167149).
Consider claim 12, the combination thus far does not entail the control interface comprises syndrome storage mapped to the memory address space of the second processing unit and written to by the first processing unit to provide information used by the second processing unit to assist in identifying why the first processing unit entered the halted mode.
On the other hand, Mitsugi discloses syndrome storage to provide information used to assist in identifying why an exception occurred ([0039], lines 2-6, an exception syndrome register (ESR) in the Power Architecture may be register mapped. An ESR is a register that saves detailed information for exception processing at the time the exception processing is performed in the system).
Mitsugi’s teaching results in increased capability of processing exceptions, in view of the detailed information provided therefor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mitsugi with the combination of Song, Smith, and Collard in order to result in increased capability of processing exceptions. Alternatively, this modification merely entails combining prior art elements (the combination of Song, Smith, and Collard as described above, and Mitsugi’s exception syndrome register) according to known methods (implementation of an ESR is known; for example, as cited, an ESR is implemented in the Power Architecture) to yield predictable results (the combination of Song, Smith, and Collard, with an ESR implemented and performing its standard function). Note that Mitsugi’s teaching of an ESR, when applied to the combination of Song, Smith, and Collard which entails a control interface, mapping to memory address space of the second processing unit, storage written to by the first processing unit, exceptions being handled by the second processing unit, and the first processing unit entering the halted mode, results in the overall claimed limitation.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, and Collard as applied to claim 1 above, and further in view of Xing et al. (Xing) (US 20180113811).
Consider claim 14, the combination thus far does not disclose an additional processing unit; the second processing unit having a second control interface mapped to memory address space of the additional processing unit and configured to provide the additional processing unit with direct mapped access to state information of the second processing unit, the second processing unit being responsive to at least one exception causing event to enter a second processing unit halted mode where the second processing unit stops execution of program code being run on the second processing unit, and issues a further trigger event; the additional processing unit being responsive to the further trigger event to execute a further exception handling routine during which the additional processing unit is arranged to access the state information of the second processing unit via the second control interface in order to modify that state information as required by the further exception handling routine, the additional processing unit being arranged on completion of the further exception handling routine to cause the second processing unit to exit the second processing unit halted mode and resume execution of the program code being run on the second processing unit.
On the other hand, Xing discloses nested exception handling ([0065], the subroutine that is invoked may be in view of the type of exception that occurs and is identified in the exception context. In one embodiment, a nested exception may occur while the protected region exception handler 316 is resolving the first exception. The nested exception may be one or more exceptions that occur while the protected region exception handler 316 is resolving the first exception. When a nested exception occurs while the protected region exception handler 316 is resolving the first exception, steps 326-330 may be iteratively performed for each instance of an exception that occurs in the nested exception. For example, when the exception handler 316 determines that a second exception has occurred when the exception handler 316 is executing instructions associated with the exception context for the first exception, the exception handler 316 may pause executing the instructions associated with exception context for the first exception. The exception handler 316 may then execute another set of instructions associated with exception context for the second exception. When the second exception has been resolved, the exception handler 316 may resume executing the instructions associated with exception context for the first exception).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xing with the combination of Song, Smith, and Collard, as this modification merely entails use of a known technique (nested exception handling) to improve similar devices (methods, or products) (the combination of Song, Smith, and Collard) in the same way (the combination of Song, Smith, and Collard, supporting nested exceptions as taught by Xing, by iterating on the same exception handling procedure of the combination of Song, Smith, and Collard), which is an example of a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Xing’s teaching of nested exception handling, when applied to the combination of Song, Smith, and Collard (which entails the behavior of claim 14, except with a first processing unit and a second processing unit rather than a second processing unit and an additional processing unit respectively, as explained in the rejection of claim 1 above), results in the overall claim limitations of claim 14. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, and Collard as applied to claim 1 above, and further in view of Burtscher et al. (Burtscher) (US 20070174555).
Consider claim 18, the combination thus far does not disclose the first processing unit and the second processing unit are provided by separate threads on a multi-threaded processor core.
On the other hand, Burtscher discloses a first processing unit and a second processing unit being provided by separate threads on a multi-threaded processor core, as an alternative to the use of two processor cores on a chip multiprocessor ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Burtscher with the combination of Song, Smith, and Collard in order to save cost (as implementing threads costs less than implementing entire cores). Alternatively, this modification merely entails simple substitution of one known element (the processing cores of the combination of Song, Smith, and Collard) for another (Burtscher’s separate threads) to obtain predictable results (the combination of Song, Smith, and Collard, wherein the processing units are provided by separate threads rather than separate cores).

Response to Arguments
Applicant on page 14 argues: “With regards to the informalities detailed in sections 3-12 of the office action (OA), the specification is amended as suggested by the Examiner. Approval and withdrawal of the objection to the specification are requested.”
In view of the aforementioned amendments, the previously presented objections to the specification are withdrawn.

Applicant on page 14 argues: “As requested, a more descriptive title is provided: SYSTEM AND METHOD FOR SEPARATING SOFTWARE FOR HANDLING EXCEPTION CAUSING EVENTS FROM EXECUTING PROGRAM CODE. Approval and withdrawal of the objection to the title are requested.”
However, Examiner submits that the amended title of the invention is not descriptive, as exception handlers being different from (and therefore separate from) executing program code was widespread before the effective filing date of the application.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that this request for a change to the title is for the purpose of facilitating indexing, classifying, and searching, and not to limit the scope of the claims. Examiner recommends the title: “SYSTEM AND METHOD FOR PHYSICALLY SEPARATING, ACROSS DIFFERENT PROCESSING UNITS, SOFTWARE FOR HANDLING EXCEPTION CAUSING EVENTS FROM EXECUTING PROGRAM CODE”.

Applicant on page 14 argues: “The Abstract is revised to less than 150 words per the MPEP. Approval and entry are requested.”
Examiner notes that the amended abstract may contain minor issues — see the specification section above.

Applicant on page 14 argues: ‘With regards to the objections concerning the drawings, Applicant submits a set of replacement drawings. However, Figure 4A is not designated as "Prior Art" because the specification does not describe Figure 4A as prior art but rather Figure 4A simply provides a context "without present technique.”’
However, while the specification may not use the language “prior art”, Examiner submits that a) Figure 4A and page 3, lines 26-27 (“without present technique”); b) page 18, lines 26-29 (“In particular, Figure 4A illustrates the approach that would be adopted without the present technique, i.e. where the first processing unit handles its own exceptions, for example by transitioning to a higher exception level and then executing the required exception handling routine at that higher exception level”); c) page 4, lines 20-22 (“the normal approach where the first processing unit itself would execute the required exception handling routine, having first transitioned to a higher level of software execution privilege if required”); and c) page 1, lines 5-6 (“The present technique relates to an apparatus and method for handling exception causing events”), is indicative of “without present technique”/“normal approach” being a prior art technique.

Applicant on page 14 argues: ‘In Figure 5A, it is clear in the context of the present application, that the label "N" is being used to represent the total number of non-control cores. Box 300 in Figure 5A is revised to read "CORE 0." In Figure 5B, it is clear in the context of the present application that the label "N" is being used to represent the total number of threads. Box 335 is amended to read "THREAD 0." Approval of the replacement drawings and withdrawal of the drawing objections are requested.’
In view of the aforementioned amendments, the associated previously presented objections to the drawings are withdrawn. 

Applicant on page 14 argues: “Claim 20 is amended to include an "and" as requested. Withdrawal of the objection is requested.”
In view of the aforementioned amendment, the previously presented objection to the claim is withdrawn. 

Applicant on page 15 argues: “Each the objections is addressed by OA section number below.” Applicant on page 16 argues: “Withdrawal of the indefiniteness rejection is requested.”
In view of associated amendments, the previously presented indefinite rejections are withdrawn. Examiner thanks Applicant for the detailed section-by-section indefinite rejection addressing. 

Applicant on page 17 argues: ‘Page 9 of the OA seems to acknowledge that Song does not disclose the following feature of claim 1: "the second processing unit being responsive to the trigger event [issued by the first processing unit] during which the second processing unit is arranged to access the state information of the first processing unit via the control interface in order to modify the state information as required by the exception handling routine." Indeed, nothing in Figure 9 suggests that the control processor 204 accesses the state information of the vector processor 206 in order to modify the state information as required by the exception handling routine performed by the control processor 206. So the OA turns to Smith for this missing claim feature.’
While Examiner has cited Smith to more explicitly teach or render obvious the aforementioned subject matter for the purposes of compact prosecution, Examiner submits that Song implicitly teaches the aforementioned feature. Specifically: as cited, Song teaches the second processing unit being responsive to the trigger event [issued by the first processing unit] to execute an exception handling routine (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner). Moreover, Song teaches that the second processing unit reinitializes registers in the first processing unit (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206). In other words, to handle the exception, the state information of the first processing unit is accessed by the second processing unit (in order to determine the nature of the reported exception) via some form of control interface between the first processing unit and the second processing unit, and the state information of the first processing unit is modified as required (via the cited register reinitialization). Nevertheless, Examiner has also cited Smith to explicitly teach the concept of an exception handler accessing state information in order to modify the state information. 

Applicant on page 18 argues: ‘However, Smith does not reference state information as specified in "the second processing unit is arranged to access the state information of the first processing unit via the control interface in order to modify the state information as required by the exception handling routine," and instead, merely saves that state information so that it can be restored later after the exception handling is been performed. It is important to acknowledge that Smith only discloses one processing unit. As a result, the subroutine 110 (corresponding to the exception handling routine) which handles the exception is executed on the same processing unit as the main program 106.’
Examiner submits that the restoring of state information entails the modification of state information (in other words, state information prior to the restoring is modified to be the restored state information). Moreover, while Smith may only disclose one processing unit, Examiner is relying upon Song to teach the first processing unit and the second processing unit, as well as exception handling occurring on a processing unit different from a processing unit executing program code. 

Applicant on page 18 argues: ‘Smith teaches the processor saving the state of the main registers 109 before executing the subroutine 110 to make sure that the state of the main register set 109 (i.e., data stored for the main program) at the time the main program is halted is later available when the processor returns to execution of the main program 109 after executing the subroutine 110. This is needed because the execution of the subroutine 110 by the processor re-uses those main registers 109 for providing source and result data used when executing the subroutine 110. See paragraph [0003]: "The exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)." The first part of paragraph [0003] explains that the state of the main register set 109 is saved before processing the exception "to allow any changes made to the main register set 109 while processing the exception to be undone." In particular, any software executed by the processor will use the main register set to read and write the data that is used as operands by the software when executing. Because the subroutine will be executed on the same processor that is executing the main program, it is important for the data associated with the main program to be saved by the exception handler 108 before the processor begins executing the subroutine 110.’
Examiner submits that the aforementioned re-using the main registers 109 for providing source and result data used when executing the subroutine 110 reflects accessing state information and modifying the state information. (Examiner also notes that FIG. 4A — which Examiner submits reflects the prior art, as detailed in the drawings objections section — shows user data 260 as state information that is accessed during exception handling, and therefore could have also been relied upon. Examiner generally submits that handling an exception by using state that was present at the time of the exception was widespread before the effective filing date of the claimed invention.) 

Applicant across pages 18-19 argues: ‘Smith does not teach using state information during exception handling to process the exception as recited in claim feature quoted above. Instead, Smith teaches saving all the state information from the main registers (which are the working registers of the processor used when executing instructions) before the exception is processed, so that the processor can re-use those working registers when the exception handling routine is executed without losing any of the data associated with the main program that has been interrupted in order to allow the processor to execute the subroutine 110. In short, the state information is simply saved before and restored after the exception.’
Examiner first submits that the saving and restoring of state information can be reasonably considered to be part of exception handling, and therefore can meet the claimed accessing and modification of state information limitations. Moreover, Examiner submits that the aforementioned re-using the main registers 109 for providing source and result data used when executing the subroutine 110 reflects accessing state information and modifying the state information. (Examiner also notes that FIG. 4A — which Examiner submits reflects the prior art, as detailed in the drawings objections section — shows user data 260 as state information that is accessed during exception handling, and therefore could have also been relied upon. Examiner generally submits that handling an exception by using state that was present at the time of the exception was widespread before the effective filing date of the claimed invention.)

Applicant on page 19 argues: ‘The OA's conclusion on page 10 that Smith's "teaching of using state information during exception handling, when applied to the invention of Song wherein a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation" is improper because combining Smith with Song does not result in "the overall claim limitation." To the contrary, Smith does not remedy the shortcomings of Song because Smith's system runs the exception handling routine on the same first processing unit that had the exception causing event, and so saves the state information so that the exception can be processed using the main registers.’
However, while Smith may only disclose one processing unit, Examiner is relying upon Song to teach the first processing unit and the second processing unit, as well as exception handling occurring on a processing unit different from a processing unit executing program code.

Applicant on page 19 argues: “Page 4, line 4, to page 5, line 9 of the instant specification explains that the system in claim 1 provides the security benefit of allowing a second processing unit to execute an exception handling routine in order to process an exception causing event occurring within a first processing unit. This security benefit is not identified or achieved in Song, Smith, or Collard. Through use of the claimed control interface of the first processing unit to enable the second processing unit to both access the state information of the first processing unit and modify that state information as required when executing the exception handling routine, the second processing unit can be given direct access to the state information of the first processing unit in a secure way, including the ability to read/write to the first processing unit's registers. This significantly improves security, performance, and efficiency when executing a wide variety of different exception handling routines. These improvements are not achieved or contemplated by Song, Smith, and Collard.”
However, to any extent to which the aforementioned benefits (and particularly the security benefit) is not identified by the prior art, Examiner notes that the claims do not recite such subject matter. 

Applicant on page 19 argues: “Corresponding arguments apply for the other independent claims.”
Examiner’s responses to arguments above are likewise applicable to the corresponding arguments directed to the other independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182